
	
		IV
		112th CONGRESS
		2d Session
		H. RES. 609
		IN THE HOUSE OF REPRESENTATIVES
		
			March 29, 2012
			Mr. Sensenbrenner
			 (for himself and Mr. George Miller of
			 California) submitted the following resolution; which was referred
			 to the Committee on Foreign
			 Affairs
		
		RESOLUTION
		Expressing support for the people of
		  Tibet.
	
	
		Whereas Tibet is the center of Tibetan Buddhism, and His
			 Holiness the Dalai Lama, Tenzin Gyatso, is the most revered figure in Tibetan
			 Buddhism;
		Whereas the Government of the People’s Republic of China
			 continues to enforce policies that infringe on fundamental freedoms of
			 Tibetans, including punitive security measures against monasteries, mass
			 arrests, and restrictions on freedom to practice religion;
		Whereas both the Dalai Lama and the Kalon Tripa, Dr.
			 Lobsang Sangay, the prime minister democratically elected by the Tibetan exile
			 community, have specifically stated that they do not seek independence for
			 Tibet from China;
		Whereas, in his inaugural address on August 8, 2011, Kalon
			 Tripa Sangay stated that he will “continue the Middle-Way policy, which seeks
			 genuine autonomy for Tibet within the People’s Republic of China”;
		Whereas, according to the Department of State's 2011
			 Report on Tibet Negotiations, since 2002, nine rounds of talks between the
			 Government of the People’s Republic of China and envoys of the Dalai Lama “have
			 not borne concrete results”;
		Whereas, despite persistent efforts by the Dalai Lama and
			 his representatives, the Government of the People’s Republic of China and
			 envoys of the Dalai Lama have not held any formal dialogue since January
			 2010;
		Whereas, since March 2011, at least 30 Tibetans have set
			 themselves on fire, and at least 22 have died;
		Whereas the repressive policies of the Government of the
			 People’s Republic of China have created an environment of despair,
			 hopelessness, and frustration among many Tibetans;
		Whereas, on November 1, 2011, the United Nations Special
			 Rapporteur on Freedom of Religion or Belief, Heiner Bielefeldt, expressed
			 concern over “restrictive measures” implemented by the Government of the
			 People’s Republic of China in Tibetan monasteries, stating that such measures
			 “not only curtail the right to freedom of religion or belief, but further
			 exacerbate the existing tensions, and are counterproductive” and affirming that
			 “the right of members of the monastic community, and the wider community to
			 freely practice their religion, should be fully respected and guaranteed by the
			 Chinese Government”;
		Whereas, on January 24, 2012, Maria Otero, Under Secretary
			 for Civilian Security, Democracy and Human Rights, and United States Special
			 Coordinator for Tibetan Issues, issued a statement expressing concern about
			 “reports of violence and continuing heightened tensions in Tibetan areas of
			 China, including reports of security forces in Sichuan province opening fire on
			 protesters, killing some and injuring others”;
		Whereas the Constitution of the People’s Republic of China
			 guarantees freedom of religious belief for all citizens, but the July-December
			 2010 International Religious Freedom Report of the Department of State states
			 that “the [Chinese] government’s repression of religious freedom remained
			 severe in the Tibet Autonomous Region and other Tibetan areas”;
		Whereas, on March 10, 2011, His Holiness the Dalai Lama
			 announced that he would relinquish his last remaining governmental duties in
			 the Central Tibetan Administration, and would turn over political authority to
			 the leadership democratically elected by Tibetans in exile;
		Whereas, on March 20, 2011, the Tibetan government in
			 exile conducted competitive democratic elections that were monitored by
			 international observers and deemed free, fair, and consistent with
			 international standards;
		Whereas nearly 50,000 people in over 30 countries, more
			 than half of all the eligible Tibetan exiles voters, participated in the March
			 20, 2011, elections;
		Whereas Dr. Lobsang Sangay was elected Kalon Tripa, or
			 prime minister, of the Central Tibetan Administration after receiving 55
			 percent of votes in the March 20, 2011, election and was inaugurated on August
			 8, 2011;
		Whereas Kalon Tripa Sangay was selected to study in the
			 United States under the Department of State's Tibetan Scholarship Program,
			 earning a doctorate in law from Harvard University, and served as a Senior
			 Fellow at the East Asian Legal Studies Program at Harvard Law School;
		Whereas Kalon Tripa Sangay, while at Harvard University,
			 promoted dialogue among Tibetan exiles and Chinese students and visiting
			 Chinese scholars to enhance mutual understanding and advance the prospects for
			 reconciliation; and
		Whereas it is the objective of the United States
			 Government, consistent across administrations of different political parties
			 and as articulated in the Tibetan Policy Act of 2002 (subtitle B of title VI of
			 Public Law 107–228; 22 U.S.C. 6901 note) to promote a substantive dialogue
			 between the Government of the People’s Republic of China and the Dalai Lama or
			 his representatives in order to secure genuine autonomy for the Tibetan people
			 within China: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)mourns the death of Tibetans who have
			 self-immolated and deplores the repressive policies targeting Tibetans;
			(2)calls on the
			 Government of the People's Republic of China to suspend implementation of
			 religious control regulations, reassess religious and security policies
			 implemented since 2008 in Tibet, and resume a dialogue with Tibetan Buddhist
			 leaders, including the Dalai Lama or his representatives, to resolve underlying
			 grievances;
			(3)calls on the
			 Government of the People’s Republic of China to release all persons that have
			 been arbitrarily detained; to cease the intimidation, harassment and detention
			 of peaceful protestors; and to allow unrestricted access to journalists,
			 foreign diplomats, and international organizations to Tibet;
			(4)calls on the
			 Secretary of State to seek from the Government of the People’s Republic of
			 China a full accounting of the forcible removal of monks from Kirti Monastery,
			 including an explanation of the pretext or conditions under which monks were
			 removed and their current whereabouts;
			(5)commends His
			 Holiness the Dalai Lama for his decision to devolve his political power in
			 favor of a democratic system;
			(6)congratulates
			 Tibetans living in exile for holding, on March 20, 2011, a competitive,
			 multi-candidate election that was free, fair, and met international electoral
			 standards; and
			(7)reaffirms the
			 unwavering friendship between the people of the United States and the people of
			 Tibet; and (8) both—
				(A)calls on the
			 Department of State to fully implement the Tibetan Policy Act of 2002 (subtitle
			 B of title VI of Public Law 107–228; 22 U.S.C. 6901 note), including the
			 stipulation that the Secretary of State seek “to establish an office in Lhasa,
			 Tibet, to monitor political, economic, and cultural developments in Tibet”, and
			 also to provide consular protection and citizen services in emergencies; and
				(B)urges that the
			 agreement to permit China to open further diplomatic missions in the United
			 States should be contingent upon the establishment of a United States
			 Government consulate in Lhasa, Tibet.
				
